     Case: 1:16-cv-10140 Document #: 58 Filed: 03/18/20 Page 1 of 1 PageID #:114

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Carl Zeller
                                       Plaintiff,
v.                                                      Case No.: 1:16−cv−10140
                                                        Honorable Mary M. Rowland
CRST Lincoln Sales, Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 18, 2020:


         MINUTE entry before the Honorable Mary M. Rowland: Pursuant to the parties'
stipulation of voluntary dismissal pursuant to settlement, this case is dismissed in its
entirety, with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with
each side to bear their own costs and fees. Any pending motions or schedules in this case
are stricken as moot. Status hearing set for 4/3/20. Civil case terminated. Mailed notice.
(dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
